DETAILED ACTION
	This is in response to the application filed on September 4, 2019 where Claims 1 – 20, of which Claims 1, 9, and 16 are in independent form, are presented for examination.  A preliminary amendment was filed on April 27, 2021 amending Claim 9.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 17, 2020 was filed before the mailing date of the current action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 15 of U.S. Patent No. 8,843,758.  Although the claims at issue are not identical, they are not patentably distinct from each other the claims of the patent, in various combinations with the dependent claims, anticipate the pending claims of the current invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, 9, 10, 12, 16, and 17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by PGPub. 2009/0113532 (hereinafter “Lapidous”).
2.	Regarding Claim 1, Lapidous discloses of a computer-implemented method of transferring authentication-based content to a requesting computer located at a first location [Figs. 4a-4d], the method comprising:
storing authentication-based content via a first computer located at a second location remote from the first location [Fig. 4a; Para. 0010-11, 0098; e.g., content server comprising premium content]; 
receiving, at the first computer and from the requesting computer, user credentials [Fig. 4a, 4c; Para. 0098; user credentials (e.g., login information or cookie) forwarded by proxy server from user computer to content server];
in response to receiving the user credentials, transmitting from the first computer at least a portion of the authentication-based content to an edge computer located at a third location different from the first and second locations [Figs. 3 and 4a-4f and 11; Para. 0081, 0087-88, 0098, 0114, 0161; when 
authenticating, via the first computer, the user credentials [Figs. 4a-4d, Para. 0075-76, 0098; username/password or cookie determined to be valid]; and 
after authenticating the user credentials, instructing the edge computer to provide the at least a portion of the authentication-based content to the requesting computer [Figs. 3 and 4a-4d; Para. 0075-76, 0098; when authenticated, content is forwarded to the requesting computer via the proxy server].
3.	Regarding Claim 2, Lapidous discloses the limitations of Claim 1.  Lapidous further discloses that the requesting computer located at the first location is closer in proximity to the edge computer located at the third location than the first computer at the second location [Para. 0081, 0088; proxy server may reside on a wireless router the user computer is wirelessly connected to within the target location, e.g., hotel].
4.	Regarding Claim 9, Lapidous discloses a computer-implemented method of transferring authentication-based content to a requesting computer located at a first location [Figs. 4a-4d; 0081, 0098], the method comprising:
receiving from the requesting computer a user identification cookie at a first computer located at a second location remote from the first location [Fig. 4c; Para. 0098; encrypted cookie sent with the second content request; the cookie being decrypted by the proxy and forwarded to the content server with the second content request]; 
transmitting from the first computer, in response to the user identification cookie, at least a portion of the authentication-based content to an edge computer 
receiving, at the first computer and from the requesting computer, user credentials [Fig. 4a; Para. 0098; user credentials forwarded by proxy server from user computer to content server];
authenticating, via the first computer, the user credentials [Figs. 4a-4d, Para. 0075-76, 0098; username/password determined to be valid]; and
after authenticating the user credentials, instructing the edge computer to provide the at least a portion of the authentication-based content to the requesting computer [Figs. 4a-4d, Para. 0075-76, 0098; after user log-in, the content server provides the cookie that is subsequently used in the second content request, which triggers the second content request being sent to the proxy server to forward to the user computer].
5.	Regarding Claim 10, Lapidous discloses the limitations of Claim 9.  Lapidous further discloses that the requesting computer located at the first location is closer in proximity to the edge computer located at the third location than the first computer at the second location [Para. 0081, 0088; proxy server may reside on a wireless router the user computer is wirelessly connected to within the target location, e.g., hotel].
6.	Regarding Claim 12, Lapidous discloses the limitations of Claim 9.  Lapidous further discloses that a seed is generated based on a URL entered by the user [Fig. 4c, 4d; Para. 0098; updated cookie (seed) generated based on user’s login to URL of content server, e.g., abc.com].
Claim 16, Lapidous discloses a system including hardware computing devices configured to transfer authentication-based content [Figs. 4a-4d, 11; Para. 0153, 0156, 0161; servers and clients can be implemented on hardware computer platforms], the system comprising:
a first computing device at a first location configured to receive a requesting signal from a second computing device at a second location [Figs. 4a-4d; Para. 0081, 0087-88, 98; content server receiving a request for content from the user computer via proxy server; user computer, proxy server, and content server are all remote and/or distinct from each other]; and
a third computing device at a third location configured to receive a portion of authentication-based content from the first computer upon the first computer receiving the requesting signal [Figs. 3 and 4a-4f and 11; Para. 0081, 0087-88, 0098, 0114, 0161; when authenticated, content is forwarded to proxy server; user computer, proxy server, and content server are all remote and/or distinct from each other];
wherein the portion of authentication-based content is transmitted from the third computing device to the second computing device upon the first computing device authenticating user credentials of the second computing device [Figs. 3 and 4a-4d; Para. 0075-76, 0098; when authenticated, content is forwarded to the requesting computer via the proxy server].
8.	Regarding Claim 17, Lapidous discloses the limitations of Claim 16.  Lapidous further discloses that the third location is closer in proximity to the second location than the first location [Para. 0081, 0088; proxy server may reside on a wireless router the user computer is wirelessly connected to within the target location, e.g., hotel].
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lapidous, in view of PGPub. 2007/0136794 (hereinafter “Chin”).
9.	Regarding Claims 3 and 18, Lapidous discloses the limitations of Claims 1 and 16.  Lapidous further discloses that the content can be pages of websites [Figs. 8a, 8b, 9a, 9b].  Lapidous, however, does not specifically disclose that the portion of the authentication-based content is a first page of a web-based email inbox.
	Chin discloses a system and method accessing web content using and authentication token [Abstract].  Chin further discloses that the request may be for an email inbox content page [Para. 0004].  It would have been obvious to one skilled in the art at the time of the invention to incorporate the teachings of Chin with Lapidous since both systems use a proxy server to relay content requests from a user device to a content server.  The combination would enable the content server to be an email server.  The motivation to do so is that access to user email can be controlled to certain locations, such as work email only at work locations for improved security (obvious to one skilled in the art).
Claims 4 – 7, 11, 13 – 15, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lapidous, in view of PGPub. 2012/0324552 (hereinafter “Padala”).
10.	Regarding Claim 4, Lapidous discloses the limitations of Claim 1.  Lapidous, however, does not specifically disclose that storing authentication-based content via the first computer located at the second location further includes the first computer receiving, from the requesting computer located at the first location, a seed containing at least a data cluster name, a seed globally unique identifier, and a client identifier.
	Padala discloses a system and method for providing access to content utilizing a specialized token [Abstract].  Padala further discloses that the token can comprise of a site domain (data cluster name), a seed globally unique identifier (IP address), and user ID (client identifier) [Para. 0008, 0036].  It would have been obvious to one skilled in the art at the time of the invention to incorporate the teachings of Padala with Lapidous since both systems utilize a token (cookie) validate user requests for content.  The combination would enable the Lapidous cookie to contain specialized security parameters to ensure the user is authorized to access the content for improved security (obvious to one skilled in the art). 
11.	Regarding Claim 5, Lapidous, in view of Padala, discloses the limitations of Claim 4.  Lapidous further discloses that the seed is generated based on a cookie stored at the requesting computer (updated cookie (seed) is generated based on a previous cookie stored on the user computer) [Figs. 4b, 4c, 4d; Para. 0098]. 
12.	Regarding Claim 6, Lapidous, in view of Padala, discloses the limitations of Claim 4.  The combination of Lapidous and Padala further discloses that receiving, at 
13.	Regarding Claim 7, Lapidous, in view of Padala, discloses the limitations of Claim 6.  The combination of Lapidous and Padala further discloses that the authenticating, via the first computer, the user credentials further includes determining a user is authenticated based on the decrypted client identifier [Fig. 3, 4c; Para. 0098; verifying the cookie indicates and authorized user; Padala; Para. 0008, 0036; token (cookie) contains the parameters].
14.	Regarding Claim 11, Lapidous discloses the limitations of Claim 9.  Lapidous, however, does not specifically disclose that the user identification cookie includes at least an identification of the user and a location where the user data is stored.
	Padala discloses a system and method for providing access to content utilizing a specialized token [Abstract].  Padala further discloses that the token can comprise of a site domain (location where user data is stored), a seed globally unique identifier (IP address), and user ID (user id) [Para. 0008, 0036].  It would have been obvious to one skilled in the art at the time of the invention to incorporate the teachings of Padala with Lapidous since both systems utilize a token (cookie) validate user requests for content.  The combination would enable the Lapidous cookie to contain specialized security parameters to ensure the user is authorized to access the content for improved security (obvious to one skilled in the art). 
Claim 13, Lapidous discloses the limitations of Claim 12.  Lapidous further discloses that the updated cookie (seed) is an encrypted structure [Fig. 4d; Para. 0089-90, 0098].  Lapidous, however, does not specifically disclose that the seed contains at least a data cluster name, a seed globally unique identifier, and a client identifier.
	Padala discloses a system and method for providing access to content utilizing a specialized token [Abstract].  Padala further discloses that the token can comprise of a site domain (data cluster name), a seed globally unique identifier (IP address), and user ID (client identifier) [Para. 0008, 0036].  It would have been obvious to one skilled in the art at the time of the invention to incorporate the teachings of Padala with Lapidous since both systems utilize a token (cookie) validate user requests for content.  The combination would enable the Lapidous cookie to contain specialized security parameters to ensure the user is authorized to access the content for improved security (obvious to one skilled in the art). 
16.	 Regarding Claim 14, Lapidous, in view of Padala, discloses the limitations of Claim 13.  The combination of Lapidous and Padala further discloses that receiving, at the first computer and from the requesting computer, the user credentials further includes decrypting the seed [Lapidous; Fig. 4c; Para. 0089-90, 0095-96, 0098; decrypting the cookie] to get the cluster name, the seed globally unique identifier, and the client identifier [Padala; Para. 0008, 0036; token (cookie) contains the parameters].
17.	Regarding Claim 15, Lapidous, in view of Padala, discloses the limitations of Claim 14.  The combination of Lapidous and Padala further discloses that the authenticating, via the first computer, the user credentials further includes determining a 
18.	Regarding Claim 19, Lapidous discloses the limitations of Claim 16.  Lapidous further discloses that the requesting signal includes at least one cookie.  Lapidous, however, does not specifically disclose that the cookie includes at least an identification of the user and a user data location.
	Padala discloses a system and method for providing access to content utilizing a specialized token [Abstract].  Padala further discloses that the token can comprise of a site domain (user data location), a seed globally unique identifier (IP address), and user ID (user id) [Para. 0008, 0036].  It would have been obvious to one skilled in the art at the time of the invention to incorporate the teachings of Padala with Lapidous since both systems utilize a token (cookie) validate user requests for content.  The combination would enable the Lapidous cookie to contain specialized security parameters to ensure the user is authorized to access the content for improved security (obvious to one skilled in the art). 
19.	Regarding Claim 20, Lapidous, in view of Padala, discloses the limitations of Claim 19.  Lapidous further discloses that the cookie is stored on the second computing device [Fig. 4b; 0089-90, 0098].
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lapidous, in view of PGPub. 2012/0311020 (hereinafter “Brown”).
20.	Regarding Claim 8, Lapidous discloses the limitations of Claim 1.  Lapidous, however, does not specifically disclose that transmitting the at least a portion of 
	Brown discloses a system and method for prefetching content [Abstract].  Brown further discloses that certain portions of the content may be prefetched before the user is fully authenticated (credentials verified) when there is a connection established between the client and the server [Figs. 4a and 6; Para. 0040, 0044].  It would have been obvious to one skilled in the art at the time of the invention to incorporate the teachings of Brown with Lapidous since they both deal with retrieving web-based content.  The combination would enable the Lapidous system to obtain non-secure portions of the web-based content prior to verifying the user credentials, such as preloading icons and other structural components of the content that are generalized for all users of the content.  The motivation to do so is to improve user experience by increasing content access speeds [Brown; Para. 0049].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PGPub. 0212/0324113; PGPub. 2008/0092058; PGPub. 2009/0150518 – system and method for caching content on an edge/proxy server.
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496